Title: To George Washington from Gabriel Jones, 25 March 1768
From: Jones, Gabriel
To: Washington, George



Dear sir
March 25th 1768

I have only time to inform you, that I received your’s at Frederick last Court, & have communicated the Contents to Mesrs Madison & Lewis my Neighbours, they agree with me, of

the right of your demand agt Mr Strother’s estate, & as soon as you fix the sum paid, you may draw on me for our proportionable parts, Mesrs Henry Tyler, Francis Tyler & John Frogg are the other person’s who married Mr Strothers daughters. I am with True esteem & respect Dear sir Yr most Obedt, humble Servt

Gabriel Jones

